Title: To George Washington from William Heath, 24 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 24. 1782.
                        
                        The troops have not been able to draw any meat for this day or two past, there being neither fresh or salted
                            provisions at the post to issue. This is a disagreeable consideration in itself; but the present want of the troops is not
                            all. In case of any emergency, the posts and troops will be in the most critical situation. I have repeatedly represented
                            to mr Sands the necessity of having provisions in reserve for emergencies—He has as often informed me that they should
                            have his attention. I wrote him the day before yesterday, to know what provisions he had on hand. I have this day received
                            an answer from him, dated the 23d—in which he observes—"Mr Phelps promised us to forward on 500 barrels of salted beef,
                            which we intended as a reserve for West-point, part of which is expected this day—and we have flour coming down as fast as
                            possible—We hope in a few days to have it complete. We shall do all in our power to effect it."
                        The first of January last when the contract commenced, there were fifteen hundred barrels of salted
                            provisions in the magazines, and which I had spared no pains to get on—they are now empty. It is not in my power to oblige
                            mr Sands to keep the reserves complete. As early as the 6th of February, I called upon him to do it.
                            For the post to be without them is extremely hazardous—and as my duty points it out, so I beg leave to report and
                            represent it to your Excellency. I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                        
                            P.S. Doctor Woodward, surgeon’s mate of the 4. Massachusetts regiment, wishes to be transfered to
                                colonel Crane’s regiment of artillery. It is agreeable both to colonel Shepard and colonel Crane. If a transference
                                cannot take place doctor Woodward will resign—The inducement to it is the appointment of a mate of the hospital to be
                                surgeon of the 4th regiment. If your Excellency approves of it, I wish the transference may take place
                            immediately.
                        
                        
                            W. Heath

                        
                    